DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-11 have been examined.
Claim Objections
Claims 1-3, 7, and 9 objected to because of the following informalities:  mention claims disclose the limitation “…at at least one…” there is a repetition of “at” word which needs to be delete.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claim.1 Burkhard discloses a method for monitoring an ABS control procedure in an electrically controllable brake system in a vehicle (see at least abstract, monitoring a brake system which is equipped with anti-lock control (ABS)), the method comprising: reading in input signals  (see at least fig.1-2, col.3, ln29-61, the brake system is equipped with sensors S1 to S4 on each individual wheel, data about the rotational behavior of the individual wheels produced by wheel sensors S1 to S4 and supplied by way of input E), wherein based on the input signals it is possible to derive currently prevailing control variables for the ABS control procedure and ABS control parameters that relate to a brake slip-controlled actuation of an ABS control value of the brake system (see at least fig.1-2, abstract, includes two brake circuits in a black/white brake circuit split-up, the EBV function or control is principally released only when the vehicle deceleration exceeds a predetermined limit value (GWN), col.3, ln29-67, the braking pressure control signals are sent to the electrically operable hydraulic valves 3 to 8, the electronic control of brake force distribution to the front wheels and the rear wheels (EBV function) is also effected by way of controller 13 which evaluates the data about the rotational behavior of the individual wheels produced by wheel sensors S1 to S4 and supplied by way of input E, col.4, 1-43); checking, based on the input signals whether it follows that an activation of any ABS control valve that is allocated to a wheel of the vehicle is requested, and based on the control variables whether it follows that an ABS brake slop incident is present at least a first wheel of the vehicle, and/or whether, based on the ABS control parameters, it follows that further ABS control valves, which are allocated at least to one second wheel of the vehicle, implement correctly a brake slip-controlled activation (see at least fig.1-2, abstract, slip range monitoring in conjunction with acceleration range monitoring is performed, outside the slip range (GW1) or the acceleration range (GW5)), col.3, ln29-67, the braking pressure control signals are sent to the electrically operable hydraulic valves 3 to 8, the electronic control of brake force distribution to the front wheels and the rear wheels 
	Claim.2 Burkhard discloses wherein an actuation of the ABS control valves is prevented if an activation of any ABS control value is requested and an ABS brake slip incident has not been detected at least one of the wheels of the vehicle (see at least fig.1-2, abstract, includes two brake circuits in a black/white brake circuit split-up, the EBV function or control is principally released only when the vehicle deceleration exceeds a predetermined limit value (GWN), col.3, ln29-67, the braking pressure control signals are sent to the electrically operable hydraulic valves 3 to 8, the electronic control of brake force distribution to the front wheels and the rear wheels (EBV function) is also effected by way of controller 13 which evaluates the data about the rotational behavior of the individual wheels produced by wheel sensors S1 to S4 and supplied by way of input E, col.4, 1-43, col.4, 1-43, col.5, ln34- col.6, ln19, ABS/EV logic).
	Claim.3 Burkhard discloses wherein during the checking a run-on time period is taken into consideration, wherein an actuation of the ABS control valves is only prevented if after the elimination of an ABS brake slip incident at at least one of the wheels and after the run-on time period has elapsed an activation of any ABS control valve is requested (see at least fig.1-2, abstract, slip range monitoring in conjunction with acceleration range monitoring is performed, outside the slip range (GW1) or the acceleration range (GW5)), col.3, ln29-67, the braking pressure control signals are sent to the electrically 
	Claim.4 Burkhard discloses wherein an actuation of the ABS control value is prevented if an activation of any ABS control valve on the first wheel of the vehicle is requested and a further ABS control valve on the at least one second wheel of the vehicle implements incorrectly a brake slip-controlled actuation (see at least fig.1-2, abstract, slip range monitoring in conjunction with acceleration range monitoring is performed, outside the slip range (GW1) or the acceleration range (GW5)), col.3, ln29-67, the braking pressure control signals are sent to the electrically operable hydraulic valves 3 to 8, the electronic control of brake force distribution to the front wheels and the rear wheels (EBV function) is also effected by way of controller 13 which evaluates the data about the rotational behavior of the individual wheels produced by wheel sensors S1 to S4 and supplied by way of input E, col.4, 1-43, col.5, ln34- col.6, ln19, ABS/EV logic, col.2, ln 8-67).
	Claim.5 Burkhard discloses wherein the first wheel is arranged on a first axle of the vehicle and the at least one second wheel is arranged on a second axle of the vehicle with the result that a per axle check is performed (see at least fig.1-2, abstract, identify a front-axle brake circuit failure, acceleration criteria, col.1, ln 51-67, electronically controlled brake force distribution (EBV) is principally based on determining or calculating the slip difference, i.e., the difference between the brake slip of the front wheels and the brake slip of the rear wheels , the amount of slip on the front axle is somewhat higher than the slip on the rear axle, a high amount of driving stability is ensured).
	Claim.6 Burkhard discloses wherein a check is performed as to whether, based on the input signals, it follows that an activation of any ABS control valve that is allocated to a wheel of the vehicle is requested and whether based on the control variables it follows that an ABS brake slip incident is present 
	Claim.7 Burkhard discloses wherein during the checking a tolerance time period is taken into consideration, wherein an actuation of the ABS control valve is only prevented if: after the actuation of any ABS control valve and after the tolerance time period has elapsed an ABS brake slip incident has not been detected at at least one wheel and/or the activation of any ABS control valve is maintained after an incorrect implementation of a further ABS control valve has been detected and the tolerance time period has elapsed (see at least fig.1-2, abstract, slip range monitoring in conjunction with acceleration range monitoring is performed, outside the slip range (GW1) or the acceleration range (GW5)), col.3, ln29-67, the braking pressure control signals are sent to the electrically operable hydraulic valves 3 to 8, the electronic control of brake force distribution to the front wheels and the rear wheels (EBV function) is also effected by way of controller 13 which evaluates the data about the rotational behavior of the individual wheels produced by wheel sensors S1 to S4 and supplied by way of input E, col.4, 1-43, col.5, ln34- col.6, ln19, ABS/EV logic, col.2, ln 8-67, the EBV function is deactivated in this situation for safety reasons, signals this condition and triggers deactivation of the EBV function, the EBV function is deactivated for a certain time or until repair).

	Claim.9 Burkhard discloses wherein it is possible in the monitoring unit based on the input signals to determine internal signals in dependence of which it is possible to perform the checking procedure, wherein an activation signal indicates whether an ABS brake slip incident is present at at least one wheel of the vehicle, a run-on signal takes into consideration a run-on time period after the elimination of an ABS brake slip incident at at least one wheel of the vehicle, a run-on signal takes into consideration a run-on time period after the elimination of an ABS brake slip incident at at least one wheel of the vehicle (see at least fig.1-2, abstract, slip range monitoring in conjunction with acceleration range monitoring is performed, outside the slip range (GW1) or the acceleration range (GW5)), col.3, ln29-67, the braking pressure control signals are sent to the electrically operable hydraulic valves 3 to 8, the electronic control of brake force distribution to the front wheels and the rear wheels (EBV function) is also effected by way of controller 13 which evaluates the data about the rotational behavior of the individual wheels produced by wheel sensors S1 to S4 and supplied by way of input E, col.4, 1-43, col.5, ln34- col.6, ln19, ABS/EV logic, col.2, ln 8-67), a switching signal S switch indicates an actuation for the activation of any one ABS control valve of the vehicle, an axle signal indicates a per axle actuation so as to activate the ABS control valves, and an error signal indicates in a per axle manner whether a brake slip-controlled actuation may be implemented corrected by an ABS control value (see at least fig.1-2, abstract, slip range monitoring in conjunction with acceleration range monitoring is performed, outside the slip range (GW1) or the acceleration range (GW5)), col.3, ln29-67, the braking pressure control signals are sent to the electrically operable hydraulic valves 3 to 8, the electronic control of brake force distribution to the front wheels and the rear wheels (EBV function) is also effected by way of controller 13 which evaluates the data about the rotational behavior of the individual wheels produced by wheel sensors S1 to S4 and supplied by way of input E, col.4, 1-43, col.5, ln34- col.6, ln19, ABS/EV logic, col.2, ln 8-67, the EBV function is deactivated in 
	Claim.10 Burkhard discloses wherein the brake system is a hydraulic brake system or a pneumatic brake system (see at least abstract, monitoring a brake system which is equipped with anti-lock control (ABS) col.1, ln 15-30, hydraulic brake system).
	Claim.11 Burkhard discloses a vehicle having an electronically controlled brake system as claim in claim 8 (see at least abstract, monitoring a brake system which is equipped with anti-lock control (ABS) col.1, ln 15-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662